DETAILED ACTION
Claims 1, 3-10, 15, 17 and 19 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/21/2022 and 9/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US PGPUB No. 2009/0274304) in view of Endo (JP-2004139149-A).

As per claim 1, Kobayashi teaches a license management device comprising: at least one memory storing instructions, and at least one processor configured to execute the instructions to: issue, to an application program using a library containing a plurality of functions, a license file containing licensed function information for specifying a function allowed to be used among the plurality of functions contained in the library ([0028], issuing license information specifying function registered in a database see [0007], permitted to be accessed); perform license authentication based on the license file ([0028], inputting activation key, i.e. authenticating license information, for a plurality of functions to be activated on device); activate a function specified by the licensed function information among the plurality of functions based on a result of the license authentication ([0028], functions are activated if activation key is successfully input); and execute the application program by using the activated function ([0030], executing a licensed function).
Kobayashi does not explicitly teach wherein the library is encrypted and stored in a storage device, and the at least one processor is configured to execute the instructions to activate the function by decrypting the function specified by the licensed function information and loading the function into the memory, and the at least one processor is configured to execute the instructions to use the function loaded into the memory. Endo teaches wherein the library is encrypted and stored in a storage device ([0087], encrypting license information of various applications/functions and storing in file system) see also ([0079], application code is encrypted and decrypted with a key that is also used for verifying license file) see also ([0190], program codes stored in storage medium for realizing functions), and the at least one processor is configured to execute the instructions to activate the function by decrypting the function specified by the licensed function information and loading the function into the memory ([0088] and [0097], decrypting license file to check license validity and loading application/function which is also encrypted and subsequently decrypted see [0079]) see also ([0153], application code encryption key included in license file – which is used for decryption as well see [0079]), and the at least one processor is configured to execute the instructions to use the function loaded into the memory ([0020] and [0027], executing various functions of application).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Kobayashi with the teachings of Endo, wherein the library is encrypted and stored in a storage device, and the at least one processor is configured to execute the instructions to activate the function by decrypting the function specified by the licensed function information and loading the function into the memory, and the at least one processor is configured to execute the instructions to use the function loaded into the memory, to further protect the identity and licensing information so that the usage protection can not be circumvented by attackers.

As per claim 3, the combination of Kobayashi and Endo teaches the license management device according to claim 2, wherein the at least one processor is configured to execute the instructions to discard function activation means discards the function loaded into the memory when execution of the application program ends (Endo; [0005], [0021] and [0035], deleting application program from device when usage ends).

As per claim 4, Kobayashi teaches the license management device according to claim 1, wherein the license file further contains hardware information of a device where the application program is to be executed (Endo; Fig. 20, hardware serial number of device included with license information).

As per claim 5, the combination of Kobayashi and Endo teaches the license management device according to claim 4, at least one processor is further configured to execute the instructions to: acquire hardware information of a device where the application program is to be executed, wherein the at least one processor is further configured to execute the instructions to put the hardware information into the license file (Endo; [0077]-[0078], processor of host computer generates the license file which includes obtaining the device serial number, i.e. hardware information).

As per claim 6, the combination of Kobayashi and Endo teaches the license management device according to claim 5, wherein, in the license authentication, the at least one processor is further configured to execute the instructions to compare hardware information acquired from a device where the application program is to be executed with the hardware information contained in the license file (Endo; [0090], inspecting and verifying serial number of MFP with serial number in license file).

As per claim 9, the combination of Kobayashi and Endo teaches the license management device according to Claim 1, wherein the license file is stored in a specified electronic device and provided to a user (Kobayashi; [0051], transferring license information using a storage device).

As per claim 15, the substance of the claimed invention is identical or substantial similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 17, the substance of the claimed invention is identical or substantial similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

As per claim 19, the substance of the claimed invention is identical or substantial similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Endo in view of Hayes (US PGPUB No. 2016/0112210).

As per claim 7, the combination of Kobayashi and Endo teaches the license management device according to claim 1.
The combination of Kobayashi and Endo does not explicitly teach wherein the license file includes a first part containing the licensed function information and a second part which is a summary of the first part, and in the license authentication, the at least one processor is further configured to execute the instructions to summarize the first part and compares the summarized first part with the second part. Hayes teaches wherein the license file includes a first part containing the licensed function information and a second part which is a summary of the first part (Specification of Instant Application at [0034], summary is a hash of the license, i.e. digital signature), and in the license authentication, the at least one processor is further configured to execute the instructions to summarize the first part and compares the summarized first part with the second part ([0025], generating digital signature of license and verifying). 
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Kobayashi and Endo with the teachings of Hayes, wherein the license file includes a first part containing the licensed function information and a second part which is a summary of the first part, and in the license authentication, the at least one processor is further configured to execute the instructions to summarize the first part and compares the summarized first part with the second part, to further ensure that the usage protections are properly enforced on the target device.

As per claim 8, the combination of Kobayashi, Endo and Hayes teaches the license management device according to claim 7, wherein the at least one processor is further configured to execute the instructions to generate the first part in accordance with an application program to which the license file is to be issued (Hayes; Abstract, license agreement issued to be used to execute functions of a program), and generates the second part by summarizing the generated first part by using a specified hash function (Hayes; [0025], generating digital signature with cryptographic hash).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Endo in view of Kraft-Oz et al. (JP-2006073002-A) [hereinafter “Kraft-Oz”].

As per claim 10, the combination of Kobayashi and Endo teaches the license management device according to claim 9.
The combination of Kobayashi and Endo does not explicitly teach wherein the specified electronic device is a USB (Universal Serial Bus) dongle. Kraft-Oz teaches wherein the specified electronic device is a USB (Universal Serial Bus) dongle (Abstract and Page 2 para. 5, portable storage device storing license information including USB drives).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Kobayashi and Endo with the teachings of Kraft-Oz, wherein the specified electronic device is a USB (Universal Serial Bus) dongle, to further ensure that the usage protections are transferred in secure physical devices versus attack vulnerable network channels.

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1, 3-10, 15, 17 and 19 under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.
As per independent claims 1, 15 and 19, Applicant argues that the cited prior art reference Endo does not teach encrypting and decrypting functions of an application during the runtime of the application. Applicant reasons that [0079] of Endo describes that installation is complete when there is successfully decryption which means the functions have already been decrypted and stored. Examiner submits that [0079] states that installation is complete with the completion of encryption which means that the application code, i.e. function, is stored in encrypted form and later decrypted see [0079]. Furthermore, there can be a plurality of application codes that are “unlocked” using licensing files. See Endo at [0087] and [0190]. Examiner notes that the citations in the rejection have been further clarified to better exhibit these points. To Further prosecution Examiner suggests expanding on the timing and requesting of the individual functions being loaded into the application and/or the structure of the library.
As per claims 3 and 17, Applicant argues that the cited prior art references do not teach “discarding” the functions loaded into memory after use. Applicant does not provide specific reasoning. Examiner submits that the prior art, Endo is cited to teach this feature at [0005], [0021] and [0035], where the application program is deleted from the device when usage ends.
	Accordingly, the rejections are maintained.


To expedite prosecution, Examiner is open to conducting an after-final interview to discuss claim amendments to overcome the current rejection and/or place the application in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Endoh (US PGPUB No. 2004/0117784), Omshehe et al. (WO-0223368-A1), Barlsen et al. (WO-2010133264-A1), Ozeki (JP-2003271462-A), Kiyomoto et al. ("LMM: A common component for software license management on cloud," 2013 International Conference on Security and Cryptography (SECRYPT), 2013, pp. 1-12) and Zhao et al. ("Policy-driven licensing model for component software," Proceedings POLICY 2003. IEEE 4th International Workshop on Policies for Distributed Systems and Networks, 2003, pp. 219-228, doi: 10.1109/POLICY.2003.1206976) all generally disclose license management for application and device functionality. 
Iwai (US PGPUB No. 2010/0229231), Hayes (US PGPUB No. 2016/0112210) and Lu et al. (CN-101365098-B) all disclose various aspects of licensing program functionality to end-users. Costea et al. ("Secure Software Licensing: Models, Constructions, and Proofs," 2016 IEEE 29th Computer Security Foundations Symposium (CSF), 2016, pp. 31-44, doi: 10.1109/CSF.2016.10) and Kraus et al. ("Solution for Licensing of Software Modules in Automotive Industry," 2018 Zooming Innovation in Consumer Technologies Conference (ZINC), 2018, pp. 166-170, doi: 10.1109/ZINC.2018.8448697) provide relevant disclosure in the field of licensing software modules.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        December 5, 2022